Case 4:19-cv-00567-JRG-RSP Document 19 Filed 05/26/20 Page 1 of 3 PageID #: 7751



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


   MURALIDHARAN KRISHNAN,                         §
                                                  §
               Appellant,                         §
                                                  §
   v.                                             §
                                                           Case No. 4:19-cv-00567-JRG-RSP
                                                  §
   ALLEY BROTHERS, LLC,                           §
                                                  §
               Appellee.                          §


                                    MEMORANDUM ORDER



         This matter comes before the Court as a pro se appeal of the orders of the Bankruptcy

  Court. Appellant, Muralidharan Krishnan, has been engaged in a 10-year battle with JP Morgan

  Chase Bank. It began when Krishnan stopped paying his home mortgage in 2010 and yet

  continued to occupy the home until August 2019 when the Bankruptcy Court cleared the way for

  his removal. This appeal is an effort to continue that battle based on the same frivolous arguments

  that this Court has previously denied.


         The Order from which Krishnan appeals is an order granting the Alley Brothers in rem

  relief from the automatic stay because they are the new owners of the home on Maltby Ct. in Plano,

  Texas, where Krishnan had resided. The transcript of the hearing that resulted in that Order is in

  the record at Dkt. No. 16. The record shows the history of Krishnan’s abuse of the legal system

  by filing frivolous motions for restraining orders each time a foreclosure was scheduled, or

  removing the actions to federal court, or by filing for bankruptcy protection (twice) and then

  abandoning the proceedings. Bankruptcy Judge Brenda Rhoades found at that July 15, 2019


                                                 1/3
Case 4:19-cv-00567-JRG-RSP Document 19 Filed 05/26/20 Page 2 of 3 PageID #: 7752



  hearing “that this bankruptcy case was filed as part of a scheme to hinder, delay, or defraud

  creditors. The Court, therefore, grants in rem relief as requested.” Dkt. No. 16 at 34. The

  following month, at an August 14, 2019 hearing on the Trustee’s motion to dismiss the bankruptcy

  proceeding, Judge Rhoades found that Krishnan had failed to file a plan, failed to make any

  payments, and claimed that he owed no funds to any creditors. Based on this finding, the

  bankruptcy was dismissed as a sham. Dkt. No. 16-1. During that hearing, it was revealed that

  Krishnan had finally been dispossessed by the Appellee in this matter in early August. Id. at 3.


         Throughout his many legal proceedings, Krishnan has maintained that he is entitled to

  continue to reside in the Maltby Ct home because there was fraud in the bank’s paperwork.

  Specifically, he claims that the various persons appointed by the bank as substitute trustees, to

  conduct the various scheduled foreclosure sales on the courthouse steps, are not really employees

  of the bank as represented in the paperwork. He bases these claims on “investigations” he

  conducted showing that people with those names have criminal records and therefore could not

  possibly be bank officers. See, e.g., Dkt. No. 15-3 (transcript of 2/24/2016 TRO hearing before

  Magistrate Judge Don Bush at 36-37). Krishnan’s only explanation of how such fraud, even if

  true, would support his resistance to foreclosure is to cite a supposed maxim that “fraud vitiates

  everything.” This argument was rejected at length by Judge Ron Clark in another of Krishnan’s

  proceedings. See, Muralidharan Krishnan, et al. v. JP Morgan Chase Bank, N.A., et al., C.A. No.

  4:15-cv-0632-RC-KPJ (May 30, 2019).




                                                2/3
Case 4:19-cv-00567-JRG-RSP Document 19 Filed 05/26/20 Page 3 of 3 PageID #: 7753



           This Court finds that Krishnan has failed to show that any error was committed by the

  Court     below   and,   accordingly,   IT   IS    ORDERED      that   the   Orders   of   the

  Bankruptcy Court are AFFIRMED and this appeal is DISMISSED at appellant’s costs.

          So ORDERED and SIGNED this 26th day of May, 2020.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE




                                               3/3
